            Case 1:18-cv-03242-RMP                   ECF No. 14          filed 07/20/20     PageID.123 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                        FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                     Eastern District of Washington                     EASTERN DISTRICT OF WASHINGTON


    KEYBANK NATIONAL ASSOCIATION, an Ohio
                 corporation,
                                                                                                          Jul 20, 2020
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 1:18-CV-3242-RMP
SIERRA PETROLEUM, INC, a Washington corporation;                     )
   and DUSTIN R. RAMSEY, a Washington resident,                      )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Default Judgment (ECF No. 10) is GRANTED.
’
              Default judgment is entered against Defendants in the amount of $302,544.46. This total amount includes the principal
              loan amount, interest and fees on the loan, attorneys’ fees, and costs. Defendants are jointly and severally liable.
              Post-judgment interest is allowed as provided in 28 U.S.C. § 1961.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             ROSANNA MALOUF PETERSON                                          on a motion for
      Default Judgment (ECF No. 10)


Date: 07/20/2020                                                            CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                             Allison Yates
